UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6416


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RUFUS HOPKINS, a/k/a Rock,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:07-cr-00153-JFA-1)


Submitted: August 28, 2018                                        Decided: August 31, 2018


Before KING and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rufus Hopkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rufus Hopkins appeals the district court’s order denying his Fed. R. Civ. P.

60(d)(3) motion.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Hopkins, No. 3:07-cr-00153-JFA-1 (D.S.C. Mar. 27, 2018).         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2